DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 & 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the limitation “a locking flange” is indefinite for failing to particularly point out and distinctly claim whether the “a locking flange” is the same as the previously recited “a locking flange” of Claim 9, Ln 3-4, or another locking flange. 
Regarding Claim 16, Ln 3-4 the limitations “a locking flange”, “a groove”, “a container magnet”, “a threaded interface” and “combinations thereof” are indefinite for failing to particularly point out and distinctly claim whether the limitations “a locking 
Regarding Claim 17, the limitation “a threaded interface” is indefinite for failing to particularly point out and distinctly claim whether the “a threaded interface” is the same as the previously recited “a threaded interface” of Claim 16, Ln 4, Claim 9, Ln 3-4, or another threaded interface. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 13-15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Witko, et alia (US 2018/0126386), hereinafter Witko, in view of Eicher, et alia (US 2015/0157167), hereinafter Eicher. 
Regarding Claim 1, Witko discloses a grinder (100), comprising:
a base (20) having a first plurality of grinding teeth (24) & (26) for grinding a fibrous substance (Para [0002], Ln 2), and 
a grinding cap (10) comprising a second plurality of grinding teeth (12) & (13) for grinding the fibrous substance, the grinding cap being adapted to contact the base so that the grinding cap can be rotated relative to the base (Para [0035], Ln 2-3). 
Witko further discloses a single bearing (8) (Para [0035, Ln 6-7) and additionally discloses the purpose of the bearing is to reduce the fiction between the base and grinding cap (Para [0033], Ln 6-9).  
Witko is silent to upper/lower bearing tracks, a plurality of bearing elements and wherein the lower bearing track, the plurality of bearing elements, and the upper bearing track reduce friction between the grinding cap and the base. 
Eicher teaches a grinder (Para [0029], Ln 2).  Eicher further teaches a lower bearing track (23) (Para [0033], Ln 4-5; as illustrated in at least Fig 3) encircling the first plurality of grinding teeth (7) (Para [0033], Ln 5; Fig 1); a plurality of bearing elements disposed in the lower bearing track (Para [0033], Ln 4-5; as illustrated in at least Fig 3); an upper bearing track (19) (Para [0033], Ln 1-3 &13; Fig 4) in rotational contact with the plurality of bearing elements (as illustrated in at least Fig 3); the grinding cap (19) (as illustrated in at least Fig 3) being adapted to contact the upper bearing track so that the grinding cap can be rotated relative to the base (Para [0033], Ln 2-5). 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder as disclosed by Witko, to include the lower bearing track, the plurality of bearing elements disposed in the lower bearing track and the upper bearing track in rotational contact with the plurality of bearing elements, the grinding cap being adapted to contact the upper bearing track so that the grinding cap can be rotated relative to the base, as taught by Eicher, in order to reduce friction between the base and grinding cap, resulting in reduction of wear and ease of operation. 
Regarding Claim 2, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Witko is silent to an inner bearing seal.  Eicher teaches an inner bearing seal (25) (Para [0033], Ln 11-12) proximal to the upper bearing track (as illustrated in Fig 3) and adapted to reduce contact between the fibrous substance and the plurality of bearing elements.  Examiner notes that although Eicher is not explicit to the inner bearing seal reducing contact between the fibrous substance and the plurality of bearing elements, such seals in the positions taught by Eicher are known to function for that purpose, as evidenced by Sahli, et alia (US 2016/0045071), hereinafter Sahli, (21) (Para [0128], Ln 8-11; Fig 5) & (35) (Para [0128], Ln 23-26; Fig 5). 

Regarding Claim 3, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Witko is silent to an inner bearing seal.  Eicher teaches an outer bearing seal (24) (Para [0033], Ln 9-11) proximal to the upper bearing track (as illustrated in Fig 3) and adapted to reduce contact between the fibrous substance and the plurality of bearing elements. 
Examiner notes that although Eicher is not explicit to the outer bearing seal reducing contact between the fibrous substance and the plurality of bearing elements, such seals in the positions taught by Eicher are known to function for that purpose, as evidenced by Sahli, et alia (US 2016/0045071), hereinafter Sahli, (21) (Para [0128], Ln 8-11; Fig 5) & (35) (Para [0128], Ln 23-26; Fig 5). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher to include the outer bearing seal, as taught by Eicher, to reduce contact between the fibrous substance and the plurality of bearing elements, and thus improve the longevity and operation of the grinder. 

Claim 4, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Witko is silent to an inner bearing seal.  Eicher teaches the plurality of bearing elements comprises ball bearings (Para [0033], Ln 4). 
Regarding Claim 6, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Witko further discloses at least one magnet (6) (Para [0036], Ln 2) disposed between the base and the grinding cap (Fig 2), the magnet adapted to connect the grinding cap to the base when the grinder is not in use (Para (0036], Ln 10-13). 
Regarding Claim 7, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Witko further discloses a first container (30) adapted to attach to the base opposite the grinding cap (Para [0037], Ln 1-2). 
Regarding Claim 8, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Witko further discloses the base comprises a plurality of base openings (22) (Para [0041], Ln 5-7; Fig 4) adapted to allow the fibrous substance to pass through the base to the first container as the fibrous substance is ground (Para [0041], Ln 5-7). 
Regarding Claim 9, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Witko further discloses the first container is adapted to attach to the base with at least one first connection mechanism comprising a container magnet (7) (Para [0037], Ln 16-20). 
Regarding Claim 13, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Witko further discloses the at least one first connection mechanism comprises a plurality of container magnets (7) (Para [0037], Ln 16). 
Claim 14, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Witko further discloses a second container (40) adapted to attach to the first container opposite the base (Para [0038], Ln 1-3; Fig 2). 
Regarding Claim 15, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Witko further discloses a mesh screen (5) (Para [0037], Ln 2-3; Fig 2) disposed between the first container and the second container. 
Regarding Claim 18, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Witko further discloses the grinder comprising stainless steel, aluminum, polymer, stone, wood, or a combination of two or more thereof (Para [0034], Ln 5-8). 
Claims 5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Witko, in view of Eicher and Franchet (WO2004037057), hereinafter Franchet (Examiner notes the references to Franchet pertain to the provided translation). 
Regarding Claim 5, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Combined Witko/Eicher is silent to lock structures. 
Franchet teaches a grinder (Ln 14).  Franchet further teaches the upper bearing track (22) (Ln 42) comprises an upper lock structure (220) (Ln 27-30 & 104-105) (Fig 2); 
and the lower bearing track (21) comprises a lower lock structure (210) (Fig 2); 
wherein the upper lock structure engages the lower lock structure to keep the upper bearing track in rotational contact with the plurality of bearing elements (Examiner notes the bearing elements [212] & [213], of element [21] and [225] & [226], of element [22], only provide bearing contact when axially aligned as illustrated in Fig 3) disposed 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher to include the upper bearing track comprising the upper lock structure and the lower bearing track comprising the lower lock structure, wherein the upper lock structure engages the lower lock structure to keep the upper bearing track in rotational contact with the plurality of bearing elements, as taught by Franchet, to provide for axial adjustment of the grinding components. 
Regarding Claim 9, alternate interpretation, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  combined Witko/Eicher is silent to the first container is adapted to attach to the base with at least one first connection mechanism chosen from a locking flange, a groove to receive a locking flange, and a threaded interface, and combinations thereof (Para [0037], Ln 16-20). 
Franchet teaches the first container is adapted to attach to the base with at least one first connection mechanism chosen from a locking flange (211), a groove (210) to receive a locking flange, and combinations thereof (Fig.s 1 & 2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher to include the locking flange and the groove to receive the locking flange, as taught by Franchet, to provide for axial adjustment of the grinding components. 
Claim 10, combined Witko/Eicher/Franchet teaches all elements of the claimed invention as stated above.  Franchet further teaches the locking flange comprises a rotational stop (211) (Fig.s 1 & 2). 
Regarding Claim 11 , combined Witko/Eicher/Franchet teaches all elements of the claimed invention as stated above.  Franchet further teaches the at least one first connection mechanism comprises a plurality of locking flanges (Fig 2). 
Regarding Claim 12, combined Witko/Eicher/Franchet teaches all elements of the claimed invention as stated above.  Franchet further teaches the plurality of locking flanges comprises at least one rotational stop (211) (Fig.s 1 & 2). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Witko, in view of Eicher and Dukat (US 9,757,733), hereinafter Dukat. 
Regarding Claim 16, combined Witko/Eicher teaches all elements of the claimed invention as stated above.  Witko discloses the second container is adapted to attach to the first container with at least one second connection mechanism comprises a container magnet (7) (Fig 2).  Combined Witko/Eicher is silent to the second container is adapted to attach to the first container with a threaded interface. 
Dukat teaches a grinder (Col 1, Ln 56).  Dukat further teaches a first (8) and second container (10), connected to the base (6) (Fig.s 3A/B).  Dukat further teaches the second container is adapted to attach to the first container (Col 16, Ln 14-15) with a threaded interface (48) (Col 16, Ln 18-21).  Dukat further teaches this method of attaching the first and second containers allows for a quicker separation or coupling of the two elements (Col 16, Ln 29-33). 

Regarding Claim 17, combined Witko/Eicher/Dukat teaches all elements of the claimed invention as stated above.  Witko/Eicher/Dukat further teaches the at least one second connection mechanism comprises a threaded interface (48) (Col 16, Ln 14-15). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  The prior art listed on the attached PTO-892 are cited to show relevant devices disclosed to grind material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725